Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 1 of 16 PageID #: 1202




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

 ROBERT JOSEPH BLANKENSHIP,                     )
 JR.,                                           )
                                                )
         Plaintiff(s),                          )
                                                )
         vs.                                    )       Case No. 1:20 CV 170 SRW
                                                )
 ANDREW M. SAUL,                                )
 Commissioner of Social Security                )
 Administration,                                )
                                                )
         Defendant(s).

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of an adverse ruling by the Social Security

Administration. The Court has jurisdiction over the subject matter of this action under 42 U.S.C.

§ 405(g). The parties have consented to the exercise of authority by the United States Magistrate

Judge pursuant to 28 U.S.C. § 636(c). Plaintiff filed a Brief in support of the Complaint. ECF

No. 17. Defendant filed a Brief in Support of the Answer. ECF No. 18. The Court has reviewed

the parties’ briefs and the entire administrative record, including the transcripts and medical

evidence. Based on the following, the Court will affirm the Commissioner’s decision.

I.     Factual and Procedural Background

       On August 11, 2017, Plaintiff Robert Blankenship protectively filed an application for

supplemental security income (“SSI”) under Title XVI, 42 U.S.C. §§ 1381, et seq. Tr. 89.

Plaintiff’s application was denied on initial consideration, and he requested a hearing before an

Administrative Law Judge (“ALJ”). Tr. 101.

       Plaintiff and counsel appeared for a hearing on June 27, 2019. Tr. 32-70. Plaintiff

testified concerning his disability, daily activities, functional limitations, and past work. Id. The

                                                    1
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 2 of 16 PageID #: 1203




ALJ also heard testimony from vocational expert (“VE”) Jeffery McGrowski. Id. On September

30, 2019, the ALJ issued an unfavorable decision finding Plaintiff not disabled. Tr. 11-25.

Plaintiff filed a request for review of the ALJ’s decision with the Appeals Council. On June 11,

2020, the Appeals Council denied Plaintiff’s request for review. Tr. 1-5. Accordingly, the ALJ’s

decision stands as the Commissioner’s final decision.

         With regard to Plaintiff’s testimony, medical records, and work history, the Court

accepts the facts as presented in the parties’ respective statements of facts and responses. The

Court will discuss specific facts relevant to the parties’ arguments as needed in the discussion

below.

II.      Legal Standard

         A disability is defined as the inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). A claimant has a disability “only if his

physical or mental impairment or impairments are of such severity that he is not only unable to

do his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy[.]” §

1382c(a)(3)(B).

         The Commissioner follows a five-step sequential process when evaluating whether the

claimant has a disability. 20 C.F.R. § 416.920(a)(1). First, the Commissioner considers the

claimant’s work activity. If the claimant is engaged in substantial gainful activity, the claimant is

not disabled. 20 C.F.R. § 416.920(a)(4)(i).




                                                   2
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 3 of 16 PageID #: 1204




       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether “the claimant has a severe impairment [that] significantly limits claimant’s

physical or mental ability to do basic work activities.” Hurd v. Astrue, 621 F.3d 734, 738 (8th

Cir. 2010); see also 20 C.F.R. § 416.920(a)(4)(ii). “An impairment is not severe if it amounts

only to a slight abnormality that would not significantly limit the claimant’s physical or mental

ability to do basic work activities.” Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007); see also

20 C.F.R. §§ 416.920(c), 416.920a(d).

       Third, if the claimant has a severe impairment, the Commissioner considers the

impairment’s medical severity. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, the claimant is considered disabled, regardless of

age, education, and work experience. 20 C.F.R. §§ 416.920(a)(4)(iii), (d).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, the Commissioner assesses whether the claimant retains

the “residual functional capacity” (“RFC”) to perform his or her past relevant work. 20 C.F.R. §§

416.920(a)(4)(iv), 416.945(a)(5)(i). An RFC is “defined as the most a claimant can still do

despite his or her physical or mental limitations.” Martise v. Astrue, 641 F.3d 909, 923 (8th Cir.

2011); see also 20 C.F.R. § 416.945(a)(1). While an RFC must be based “on all relevant

evidence, including the medical records, observations of treating physicians and others, and an

individual’s own description of his limitations,” an RFC is nonetheless an “administrative

assessment”—not a medical assessment—and therefore “it is the responsibility of the ALJ, not a

physician, to determine a claimant’s RFC.” Boyd v. Colvin, 831F.3d 1015, 1020 (8th Cir. 2016).

Thus, “there is no requirement that an RFC finding be supported by a specific medical opinion.”

Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). Ultimately, the claimant is responsible for



                                                 3
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 4 of 16 PageID #: 1205




providing evidence relating to his RFC, and the Commissioner is responsible for developing the

claimant’s “complete medical history, including arranging for a consultative examination(s) if

necessary, and making every reasonable effort to help [the claimant] get medical reports from

[the claimant’s] own medical sources.” 20 C.F.R. § 416.945(a)(3) (emphasis added). If, upon the

findings of the ALJ, it is determined the claimant retains the RFC to perform past relevant work,

he or she is not disabled. 20 C.F.R. § 416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC does not allow the claimant to perform past relevant work,

the burden of production to show the claimant maintains the RFC to perform work which exists

in significant numbers in the national economy shifts to the Commissioner. See Brock v. Astrue,

574 F.3d 1062, 1064 (8th Cir. 2012); 20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an

adjustment to other work that exists in significant numbers in the national economy, the

Commissioner finds the claimant not disabled. 20 C.F.R. § 416.920(a)(4)(v). If the claimant

cannot make an adjustment to other work, the Commissioner finds the claimant disabled. Id. At

Step Five, even though the burden of production shifts to the Commissioner, the burden of

persuasion to prove disability remains on the claimant. Hensley, 829 F.3d at 932.

       If substantial evidence on the record as a whole supports the Commissioner’s decision,

the Court must affirm the decision. 42 U.S.C. §§ 405(g); 1383(c)(3). Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). “[T]he threshold for such evidentiary

sufficiency is not high.” Id. Under this test, the court “consider[s] all evidence in the record,

whether it supports or detracts from the ALJ’s decision.” Reece v. Colvin, 834 F.3d 904, 908 (8th

Cir. 2016). The Court “do[es] not reweigh the evidence presented to the ALJ” and will “defer to

the ALJ’s determinations regarding the credibility of testimony, as long as those determinations



                                                  4
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 5 of 16 PageID #: 1206




are supported by good reasons and substantial evidence.” Id. The ALJ will not be “reverse[d]

merely because substantial evidence also exists in the record that would have supported a

contrary outcome, or because [the court] would have decided the case differently.” KKC ex rel.

Stoner v. Colvin, 818 F.3d 364, 370 (8th Cir. 2016).

III.   The ALJ’s Decision

       Applying the foregoing five-step analysis, the ALJ found Plaintiff has not engaged in

substantial gainful activity since August 11, 2017, the application date. Tr. 13. Plaintiff has the

severe impairments of “status-post left finger crush injury/fracture, lumbar degenerative disc

disease, sacroiliitis, lumbar radiculopathy, chronic pain syndrome, cervical degenerative disc

disease, chronic obstructive pulmonary disease (COPD), obstructive sleep apnea (OSA), post-

traumatic stress disorder (PTSD), schizoaffective disorder, schizophrenia, antisocial personality

disorder, and major depressive disorder.” Id. Plaintiff did not have an impairment or combination

of impairments that meets or medically equals the severity of one of the listed impairments in 20

C.F.R. § 404, Subpart P, Appendix 1. Tr. 14. The ALJ found Plaintiff had the following RFC:

       [Plaintiff] has the residual functional capacity to perform a range of sedentary work
       as defined in 20 CFR 416.967(a). Specifically, the [Plaintiff] is able to lift up to ten
       pounds occasionally. He is able to stand/walk for about two hours and sit for up to
       six hours in an eight-hour workday, with normal breaks. He is unable to climb
       ladders/ropes/scaffolds, but is occasionally able to climb ramps/stairs, balance,
       stoop, kneel, crouch, and crawl. He is able to engage in frequent fingering with the
       left upper extremity. He should avoid all exposure to unprotected heights and use
       of dangerous moving machinery. He is able to perform simple, routine, and
       repetitive tasks in a work environment free of fast-paced production requirements,
       involving only simple work-related decisions and routine workplace changes. He
       is able to perform work that is isolated from the public, with only occasional
       supervision and only occasional interaction [with] coworkers.

Tr. 16. At Step Four, the ALJ found that Plaintiff was unable to perform his past relevant work.

Tr. 24. The ALJ further found Plaintiff was born on July 17, 1970, has at least a high school

education, and is able to communicate in English. Id. The ALJ determined the transferability of

                                                  5
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 6 of 16 PageID #: 1207




job skills was not an issue in this case because the Plaintiff’s past relevant work was unskilled.

Id. At Step Five, relying on the testimony of the VE and considering Plaintiff’s age, education,

work experience and RFC, the ALJ found there were jobs existing in significant numbers in the

national economy which the Plaintiff could perform, including representative occupations such

as weight tester (Dictionary of Occupational Titles (“DOT”) No. 539.485-010, with 5,000 jobs in

the national economy); stuffer of small objects (DOT No. 731.685-014, with 20,000 jobs in the

national economy); and packer of medical supplies (DOT No. 559.687-014, with 5,000 jobs in

the national economy). Tr. 24-25. The ALJ concluded Plaintiff was not under a disability since

August 11, 2017, the date the application was filed. Tr. 25.

IV.    Discussion

       Plaintiff challenges the ALJ’s decision on one ground, arguing the RFC is not supported

by substantial evidence. ECF No. 17. Specifically, Plaintiff contends the ALJ improperly

determined that the medical opinion of his treating psychologist, Syed Sayeed, M.D., was not

persuasive, but the non-examining opinion from state agency consultant, Dr. Barbara Markway,

Ph.D., was somewhat persuasive. In response, the Commissioner argues that in assessing the

RFC, the ALJ properly considered the supportability and consistency of their opinions, and the

ALJ’s conclusions were supported by substantial evidence. ECF No. 18.

       For the following reasons, the Court finds the ALJ’s decision is supported by substantial

evidence in the record as a whole and is consistent with the Social Security Administration

Regulations and case law.

       The “RFC is an administrative assessment of the extent to which an individual’s

medically determinable impairment(s), including any related symptoms, such as pain, may cause

physical or mental limitations or restrictions that may affect his or her capacity to do work-



                                                 6
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 7 of 16 PageID #: 1208




related physical and mental activities.” SSR 96-8p, 1996 WL 374184 (July 2, 1996). “[A]

claimant’s RFC [is] based on all relevant evidence, including the medical records, observations

by treating physicians and others, and an individual’s own description of his limitations.” Moore

v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009) (quotation and citation omitted). “Because a

claimant’s RFC is a medical question, an ALJ’s assessment of it must be supported by some

medical evidence of the claimant’s ability to function in the workplace.” Cox v. Astrue, 495 F.3d

614, 619 (8th Cir. 2007). Nonetheless, there is no requirement that an RFC finding be supported

by a specific medical opinion. Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016).

       An ALJ is not limited to considering only medical evidence in evaluating the RFC. Cox,

495 F.3d at 619; see also Dykes v. Apfel, 223 F.3d 865, 866 (8th Cir. 2000) (per curiam) (“To the

extent [Plaintiff] is arguing that residual functional capacity may be proved only by medical

evidence, we disagree.”). The ALJ may consider a plaintiff’s daily activities, subjective

allegations, and any other evidence of record when developing the RFC. Hartmann v. Berryhill,

No. 4:17-CV-002413-SPM, 2018 WL 4679737, at *6 (E.D. Mo. Sept. 28, 2018) (citing Cox, 495

F.3d at 619-20). Although the RFC assessment draws from medical sources for support, it is

ultimately an administrative determination reserved to the Commissioner. Cox, 495 F.3d at 620;

20 C.F.R. § 416.946.

       In assessing the medical evidence, a treating physician’s opinion “does not automatically

control, since the record must be evaluated as a whole.” Bentley v. Shalala, 52 F.3d 784, 785-86

(8th Cir. 1995). “A treating physician’s opinion is given controlling weight if it is well-supported

by medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence.” Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011) (internal

quotation marks and citation omitted). When a treating physician’s opinion is inconsistent with



                                                 7
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 8 of 16 PageID #: 1209




the physician’s clinical treatment notes or the medical evidence as a whole, they are entitled to

less weight. Martise v. Astrue, 641 F.3d 909, 925 (8th Cir. 2011); see also Partee v. Astrue, 638

F.3d 860, 864 (8th Cir. 2011); Halverson v. Astrue, 600 F.3d 922, 930-31 (8th Cir. 2010). “An

ALJ may discount or even disregard the opinion of a treating physician where other medical

assessments are supported by better or more thorough medical evidence, or where a treating

physician renders inconsistent opinions that undermine the credibility of such opinions.” Perkins,

648 F.3d at 997-98 (internal quotation marks and citation omitted).

          For claims filed on or after March 27, 2017, the ALJ is not required to give “any specific

evidentiary weight, including controlling weight, to any medical opinion(s) or prior

administrative medical finding(s), including those from [the Plaintiff’s] medical sources.” 20

C.F.R. § 416.920c(a). 1 In assessing the persuasiveness of a medical opinion, the most important

factors to consider are the supportability and consistency of the opinion. § 416.920c(b)(2). As to

supportability, “[t]he more relevant the objective medical evidence and supporting explanations

presented by a medical source are to support his or her medical opinion(s) or prior administrative

medical finding(s), the more persuasive the medical opinions or prior administrative medical

finding(s) will be.” § 416.920c(c)(1). As to consistency, “[t]he more consistent a medical

opinion(s) or prior administrative medical finding(s) is with the evidence from other medical

sources and nonmedical sources in the claim, the more persuasive the medical opinion(s) or prior

administrative medical finding(s) will be.” § 416.920c(c)(2). The ALJ may, but is not required

to, articulate how she considers factors such as the medical source’s relationship with the

claimant and the medical source’s specialization. § 416.920c(b)(3).




1
    20 C.F.R. § 416.920c applies here because Plaintiff filed his application for SSI on August 11, 2017.

                                                           8
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 9 of 16 PageID #: 1210




       Here, the Court finds that the ALJ did not err in finding Dr. Sayeed’s opinion

unpersuasive or Dr. Markway’s opinion somewhat persuasive. On January 19, 2018, Dr.

Markway reviewed the medical evidence and submitted a psychiatric review technique (PRT)

and mental RFC assessment. Tr. 22, 79-80, 84-86. In the PRT, Dr. Markway opined that Plaintiff

had mild limitations in understanding, remembering, and applying information, and moderate

limitations in interacting with others, concentrating, persisting, maintaining pace, and managing

oneself. Tr. 22, 79. In the mental RFC assessment, Dr. Markway opined that Plaintiff retained

the ability to perform simple tasks on a sustained basis away from the public and was able to

carry out two-step commands, although he would struggle with more detailed instructions. Tr.

22, 84-86. The ALJ found Dr. Markway’s assessment somewhat persuasive but determined

“more specific limitations” were needed “based on the evidence at the hearing level.” Tr. 22.

       On March 12, 2019, Dr. Sayeed, Plaintiff’s treating psychiatrist, submitted a two-page

medical source statement in a checkbox format. Tr. 375-377. The ALJ acknowledged that Dr.

Sayeed checked the boxes indicating Plaintiff had an “extreme limitation in his ability to

complete a normal workday and workweek without interruptions from psychologically based

symptoms and to perform at a consistent pace without an unreasonable number and length of rest

periods,” as well as “marked limitations in his ability to accept instructions and respond

appropriate[ly] to criticism from supervisors.” Tr. 22-23. Dr. Sayeed indicated Plaintiff would

miss approximately 4 days per month from work and be off task 25% of the time. Tr. 22, 376-77.

       The ALJ found Dr. Sayeed’s medical source statement to be unpersuasive “because it is

too extreme and is inconsistent with treatment notes from his office that most frequently indicate

normal status examination[s], including being fully oriented, intact memory and fair to good

insight and judgment.” Tr. 23. Specifically, the ALJ cited to November 7, 2017, January 15,



                                                 9
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 10 of 16 PageID #: 1211




2019, February 26, 2019, and May 7, 2019 Therapy Progress Notes from Dr. Sayeed’s office,

Bootheel Counsel Services, describing Plaintiff as having appropriate appearance, mood,

behavior, thought content, and affect, with immediate, recent, and remote memory. Tr. 338-39,

650-51, 667-68, 682-83.

       Plaintiff argues the same treatment notes cited by the ALJ from Bootheel Counsel

Services actually undermine the ALJ’s determination that Plaintiff had largely unremarkable

mental status examinations. Plaintiff argues that while the November 7, 2017 Progress Note

indicates improvement, Tr. 338-39, a January 30, 2018 Progress Note indicates decreased

progress due to paranoia, poor insight, and poor judgment. Tr. 718-19. Plaintiff additionally cites

to visits with Daniel Beck, a physician assistant supervised by Dr. Sayeed, in which Plaintiff was

remarkable for hallucinations and paranoia. Tr. 651, 665, 667. Plaintiff argues these mental

impairments were consistent throughout the record, and the ALJ inappropriately relied on select

and sporadic unremarkable findings. Plaintiff also argues he underwent medication adjustments

on several occasions, which indicated his mental condition was not well-controlled. Tr. 336, 650,

656, 667, 687, 694, 705, 711.

       In carefully reviewing the record, the Court finds the ALJ sufficiently considered Dr.

Sayeed’s medical source statement and determined it was not consistent with his treatment notes.

Tr. 21-23. The ALJ summarized Plaintiff’s mental examinations from September 2017 to May

2019 and did not ignore his reported symptoms of hallucinations and paranoia. To the contrary,

the ALJ noted Plaintiff’s reports of hallucinations in July 2018, February 2019, April 2019, and

May 2019, and paranoia in February 2019, April 2019, and May 2019. Id. The ALJ determined

that despite these symptoms, Plaintiff’s mental status examinations were mostly unremarkable




                                                10
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 11 of 16 PageID #: 1212




from January 2018 to May 2019, and, in general, he continued to improve with prescription

medication from January 2019 to May 2019. Tr. 20-21.

       The ALJ also discussed in detail Plaintiff’s medication adjustments. Tr. 20. As the ALJ

noted, his prescriptions helped alleviate Plaintiff’s symptoms. For example, treatment records on

October 10, 2017 reflect that after Plaintiff’s Risperdal, Zoloft, and Trazodone dosages were

increased, he reported feeling better. Tr. 336. On November 17, 2017, Plaintiff expressed

satisfaction with the adjustments and again reported feeling better. Tr. 340. Treatment records on

March 13, 2018 show that Plaintiff was on Trazodone, Zoloft, Risperidone, and Clonazepam,

and he thought they were working well. Tr. 714-15. On May 4, 2018, after Plaintiff discontinued

Trazodone and started Prazosin, Tr. 711, he reported continued satisfaction with his medications

and stated his anxiety was not as bad, Tr. 708. On January 8, 2019 and February 12, 2019,

Plaintiff reported his nightmares were controlled with Prazosin. Tr. 670, 685. See Brown v.

Barnhart, 390 F.3d 535, 540 (8th Cir. 2004) (“If an impairment can be controlled by treatment or

medication, it cannot be considered disabling.”) (internal quotation marks and citations omitted);

Goff v. Barnhart, 421 F.3d 785, 793 (8th Cir. 2005) (upholding the ALJ’s assessment of RFC

because the plaintiff’s medications stabilized her symptoms); Johnson v. Apfel, 240 F.3d 1145,

1148 (8th Cir. 2001) (finding that when medication treatment improved plaintiff’s mental

condition, his disability was undermined); Shurtz v. Saul, No. 4:19 CV 1218 CDP, 2020 WL

6270745, at *6 (E.D. Mo. Oct. 26, 2020) (finding the ALJ's determination of no disability

supported by substantial evidence, because the impairment was controlled by medication).

       Further, as the ALJ discussed, the medical records do not reflect that more intensive care

such as inpatient treatment or hospitalization was requested or recommended, or that his

providers felt that prescription medication was not an effective treatment. Tr. 21. See Black v.



                                                11
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 12 of 16 PageID #: 1213




Apfel, 143 F.3d 383, 386 (8th Cir. 1998) (upholding the ALJ’s decision that plaintiff was not

disabled, because she never had surgery and relied on a conservative course of treatment such as

medication); Vanlue v. Astrue, No. 4:11CV595 TIA, 2012 WL 4464797, at *14 (E.D. Mo. Sept.

26, 2012) (upholding the ALJ’s determination that plaintiff’s depression was not a severe

impairment when the record showed that plaintiff “sought only minimal and conservative

treatment such as medication and never required more aggressive forms of mental health

treatment”).

       Moreover, as discussed by the ALJ, the progress notes for Plaintiff’s mental health

treatment reflect unremarkable mental status examinations in late 2017. Tr. 336, 338-39, 340-41.

Plaintiff reported feeling better with medication adjustments. Tr. 338, 340. From 2018 to 2019,

Plaintiff’s mental status examinations remained unremarkable, except for fluctuating

hallucinations and paranoia. Tr. 646-720. Plaintiff was often noted to possess coherent thought

process, intact memory, appropriate speech, and appropriate behavior throughout his treatment.

Id. Plaintiff’s judgment and insight improved from poor to good in 2019. Tr. 651, 657, 663, 668,

673, 678, 683, 688. Although he generally suffered from anxiety and hallucinations in 2018,

Plaintiff’s mental status continued to improve. Tr. 693, 697, 701, 705, 708, 714, 711, 718. For

example, on April 9, 2019, Plaintiff reported that his “[s]ymptoms improved over the past few

months.” Tr. 654. On March 12, 2019, Plaintiff reported feeling better with improved irritability.

Tr. 660. On February 12, 2019 and February 26, 2019, Plaintiff reported that his visual and

audial hallucinations were less distressing, Tr. 665, 670.

       No treating practitioner at Bootheel Counseling Services, including Dr. Sayeed, indicated

Plaintiff had limitations on his ability to perform a normal workday or perform certain activities.

Tr. 646-720. See, e.g., Toland v. Colvin, 761 F.3d 931, 935-36 (8th Cir. 2014) (finding that “ALJ



                                                 12
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 13 of 16 PageID #: 1214




had sufficient reason to discount” treating provider’s opinion where he “included limitations in

the [medical source statement] that are not reflected in any treatment notes or medical records”)

(internal quotation marks and citation omitted). Additionally, it is noteworthy that Dr. Sayeed’s

medical source statement is in a checkbox format. See e.g., Cline v. Colvin, 771 F.3d 1098, 1104

(8th Cir. 2014) (finding no error in decision to discount “cursory checklist statement” that

“include[d] significant impairments and limitations that are absent from [provider’s] treatment

notes and [claimant’s] medical records”); Anderson v. Astrue, 696 F.3d 790, 793-94 (8th Cir.

2012) (holding “a conclusory checkbox form has little evidentiary value when it ‘cites no

medical evidence, and provides little to no elaboration’” and that it is proper for an ALJ to

discount a provider statement that “contained limitations that ‘stand alone,’ did not exist in the

physician's treating notes, and were not corroborated through objective medical testing”)

(internal citations omitted).

         The ALJ did not err simply because she weighed Dr. Sayeed’s medical source statement

differently than Plaintiff. See Lawrence v. Saul, 970 F.3d 989, 996 (8th Cir. 2020) (upholding the

ALJ’s decision when the ALJ acknowledged the medical evidence the plaintiff focused upon but

placed different and permissible weight on the evidence). It is the role of the ALJ to weigh and

resolve conflicts in the medical evidence presented. See Tindell v. Barnhart, 444 F.3d 1002,

1006 (8th Cir. 2006). Here, the ALJ acknowledged Plaintiff’s symptoms, including

hallucinations and paranoia, considered the medical record, placed weight on the underlying

opinions, and assessed Dr. Sayeed’s medical source statement in light of the medical records as a

whole.

         Additionally, the ALJ appropriately found Dr. Markway’s opinion to be somewhat

persuasive. Plaintiff argues Dr. Markway’s opinion should not have been used to support the



                                                 13
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 14 of 16 PageID #: 1215




RFC because the opinion was based on an incomplete review of Plaintiff’s medical records and

could not override the treating opinion of Dr. Sayeed. The Court disagrees. Although Dr.

Markway only reviewed medical evidence available before January 19, 2018, the date she

submitted her written assessments, her opinion was not undermined by subsequent treatment

notes. As discussed in detail above, January 2018 to May 2019 progress reports from Bootheel

Counseling Services showed that Plaintiff had unremarkable mental status examinations despite

reports of hallucinations and paranoia. Dr. Markway’s opinion that Plaintiff had mild to

moderate mental limitations but retained the ability to perform simple tasks on a sustained basis

away from the public is consistent with the severity of Plaintiff’s mental impairments as reflected

by the medical record as a whole.

       Further, the ALJ did not take Dr. Markway’s opinion as conclusive. The ALJ assessed

the objective medical evidence independently of Dr. Markway’s opinion. The ALJ additionally

considered Plaintiff’s activities of daily living; medical opinions from medical sources; and a

third-party function report from Plaintiff’s ex-wife. Thus, in making her determination, the ALJ

found more specific limitations than those indicated by Dr. Markway. Tr. 21-22.

       Cathy Jo Eftink-Blankenship, Plaintiff’s ex-wife who lives with him, submitted a third-

party function report on September 29, 2017. Tr. 207-14. As the ALJ noted, Ms. Eftink-

Blankenship reported Plaintiff is able to go out alone, grocery shop, prepare simple meals,

manage his personal care, perform household chores, watch TV, handle money, and drive

himself or Ms. Eftink-Blankenship to various appointments. Tr. 207-09. The ALJ also

considered certain Plaintiff reported difficulties. For example, Ms. Eftink-Blankenship stated

Plaintiff is not very sociable with people he doesn't know well, Tr. 208; he does not do well with




                                                14
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 15 of 16 PageID #: 1216




instructions or get along with authority figures, Tr. 212; and he does not handle stress or change

well, Tr. 213. The ALJ found Ms. Eftink-Blankenship somewhat persuasive. Tr. 22.

       Ms. Eftink-Blankenship’s report on Plaintiff’s ability to perform daily activities is also

consistent with Plaintiff’s own function report. Tr. 221- 231. As the ALJ summarized, Plaintiff

reported he is able to drive a car, manage finances, shop for groceries and household necessities,

go to doctor appointments regularly, watch TV, manage his personal care, prepare simple meals,

and do household chores. Tr. 223-25, 230. Plaintiff also reported limitations with handling

instructions, getting along with authorities and people he does not know well, as well as

difficulties in handling stress or changes in his routine. Tr. 225-27. Based on Plaintiff’s report,

the ALJ found mild limitations in understanding, remembering, applying information, and

adapting or managing oneself, and moderate limitation in interacting with others, and moderate

limitations in concentration. Tr. 15.

       Other medical evidence in the record also supports the ALJ’s assessment of Plaintiff’s

mental impairments. For example, the ALJ cited to Plaintiff’s May 9, 2019 physical examination

from St. Francis Medical Center, in which Plaintiff reported improvements in his mood. Tr.

1039. The ALJ also noted that although Plaintiff complained of his irritability and inability to get

along with people, numerous treatment notes routinely referred to him as cooperative and

addressed no issues with him getting along with others. Tr. 453, 482, 558, 569, 951, 966, 1017,

1022, 1027, 1032, 1037, 1043, 1047, 1052, 1057, 1062.

       The ALJ found that Plaintiff had the RFC to perform a range of sedentary work as

defined in 20 CFR 416.967(a), subject to certain postural, environmental, and mental limitations.

Tr. 16. In making this RFC determination, the ALJ sufficiently considered and accommodated

Plaintiff’s mental impairments. Specifically, the ALJ noted that “[b]ecause of [Plaintiff’s]



                                                 15
Case: 1:20-cv-00170-SRW Doc. #: 21 Filed: 06/09/21 Page: 16 of 16 PageID #: 1217




reported difficulties with memory, attention, anxiety and being around people, [Plaintiff] is

limited to simple, routine, and repetitive tasks in a work environment free of fast-paced

production requirements, involving only simple work-related decisions and routine workplace

changes,” and “[b]ecause of increased anxiety being around people, [Plaintiff] is limited to work

that is isolated from the public, with only occasional supervision and only occasional interaction

with coworkers.” Tr. 21. The ALJ then adopted the vocational expert’s opinion, that given those

limitations, Plaintiff is able to perform certain sedentary unskilled occupations such as weight

tester, stuffer of small objects, and packer of medical supplies, which exist in significant

numbers in the national economy. Tr. 25.

       Based on a careful review of the records, the Court finds the ALJ’s assessment of

Plaintiff’s RFC is supported by substantial evidence. Thus, the ALJ’s determination that Plaintiff

had the alleged symptoms, but not the alleged severity, is supported by the medical records as a

whole. The ALJ reasonably discounted Dr. Sayeed’s opinion as inconsistent with the treatment

notes from his own office. The ALJ also accommodated Plaintiff’s mental status when assessing

Plaintiff’s RFC and properly adopted the vocational expert’s opinion.

       Accordingly,

       IT IS HEREBY ORDERED that the decision of the Commissioner is AFFIRMED, and

Plaintiff Robert Joseph Blankenship, Jr.’s Complaint is DISMISSED, with prejudice. A

separate judgment will accompany this Memorandum and Order.

       So Ordered this 9th day of June, 2021.


                                              /s/ Stephen R. Welby
                                              STEPHEN R. WELBY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 16
